 DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ. T. Cullen Co. and Robert C. Pollitz. Case 33-CA-59996 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 17 January 1983 Administrative Law JudgeMartin J. Linsky issued the attached decision. TheRespondent has filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, to modify the remedy,2and to adoptthe recommended Order as modified.The principal issue in this case is whether em-ployee Robert C. Pollitz was engaged in concertedactivity within the definition of Meyers Industries,268 NLRB 493 (1984), when he refused to performcertain work which he considered to be unsafe.The judge, relying, inter alia, on Alleluia CushionCo., 221 NLRB 999 (1975), found that Pollitz' ac-tivity was concerted. In Meyers, however, theBoard overruled the per se standard of concertedactivity in Alleluia Cushion when it decided that inorder for an employee's activity to be "concerted"it must be "engaged in with or on the authority ofother employees, and not solely by and on behalfof the employee himself." Applying this definitionto the instant case, we find for the reasons set outbelow that Pollitz' refusal to work constituted con-certed activity.The relevant facts are as follows: The Respond-ent is engaged in the business of industrial testingas well as the custom manufacture of metal parts.In 1981 American Xyrofin requested that the Re-spondent inspect a 135-foot-high smokestack. Pol-litz, an inspector, was asked to investigate the job-site before the Respondent submitted its bid. AfterI The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.I Because the judge inadvertently failed to provide for such a require-ment, we hereby modify the remedy to require that the Respondent ex-punge from its files any reference to the discharge of Robert C. Pollitzon 12 April 1982, and notify Pollitz in writing that this has been doneand that evidence of this unlawful discharge will not be used for futurepersonnel actions against him. In addition, we shall modify the recom-mended Order accordingly. See Sterling Sugars, 261 NLRB 472 (1982).271 NLRB No. 19Pollitz reported his findings, Senior Inspector RexWinget prepared a cost estimate for the job inMarch 1982.3 Winget decided that the job wouldbe performed by one man working in a man cagewhich would be lifted into the air by a crane.After the Respondent agreed to perform the in-spection, Pollitz frequently discussed the safety as-pects of that work with fellow inspectors MarkHerrmann and Bob Fowler. The three inspectorsthought that the job, as Winget had designed it,was unsafe in that they were expected to work at ahigh altitude and possibly in windy conditionswithout any safety belts or tag lines. They alsoquestioned the structural integrity of the man cagethat the Respondent planned to use. On at leastthree occasions in late March, inspectors Pollitz,Fowler, and Herrmann together advised Winget-their immediate supervisor-of their safety con-cerns. During one of these group discussions, Pol-litz told Winget, "[I]f [the job] was set up safe, wewould do the job, but ...until we were sure thejob was safe we would not perform the job."On 7 April Winget asked Fowler if he would dothe job and Fowler told him he was not willing todo it. Pollitz also told Winget that he was not will-ing to do the job as designed. Winget then in-formed Frank Johnson, the Respondent's president,that the inspectors believed that the job was unsafe,and that neither Fowler nor Pollitz was willing todo the job.On 12 April, Frank Johnson asked Pollitz whyhe did not want to perform the smokestack inspec-tion. Pollitz replied that based on his discussionswith Winget and the Respondent's plant managerRoger Johnson Pollitz considered the job to beunsafe. In response, Frank Johnson threatened Pol-litz with discharge if he did not perform the work.When Pollitz refused, Frank Johnson dischargedhim that day.The record supports a finding that Pollitz en-gaged in concerted activity as defined by Meyers.The three inspectors discussed their safety con-cerns among themselves and with Winget, and thenjointly put Winget on notice that they would notperform the smokestack inspection unless theywere sure it was safe. Winget then informed theRespondent's president Frank Johnson that Pollitzand Fowler would not perform the job unless itwas safe. Thereafter, on 12 April, in response toFrank Johnson's question as to why Pollitz wouldnot perform the inspection, Pollitz reiterated thatbased on his discussions with Winget and RogerJohnson he considered the job unsafe. Frank John-son thereupon threatened Pollitz with discharge,3 All dates are 1982 unless otherwise indicated.114 J. T. CULLEN CO.and later did discharge him because Pollitz de-clined to perform the work. We find that Pollitz'refusal leading to his discharge was based on themutual employee decision jointly communicated toSupervisor Winget and therefore constituted con-certed activity. We further find that the Respond-ent knew of Pollitz' concerted activity, that the ac-tivity was protected,4and, for the reasons dis-cussed by the judge, that the discharge was moti-vated by that activity. We therefore conclude thatPollitz' discharge violated Section 8(a)(1) of theAct. Accordingly, we shall adopt the judge's rec-ommended Order as modified.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, J. T. Cullen Co., Fulton, Illinois, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.1. Insert the following as paragraph 2(c) and re-letter the subsequent paragraphs."(c) Expunge from its files any reference to thedischarge of Robert C. Pollitz and notify him inwriting that this has been done and that evidenceof his unlawful discharge will not be used as a basisfor future personnel actions against him."2. Substitute the attached notice for that of theadministrative law judge.4 We agree with the judge's finding that Pollitz honestly and reason-ably believed the work was unsafe, and thus we find that his refusal towork was protected by the Act. In so finding, we note that our adoptionof the judge's reliance on Tamara Foods, 258 NLRB 1307 (1981), is limit-ed to this sole proposition. We find it unnecessary to pass on any otheraspect of the Board's decision in that case.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT interfere with these rights givento you by law.WE WILL NOT discharge or otherwise discrimi-nate against employees because they engage in pro-tected concerted activity such as a refusal to per-form work that the employees in good faith believeto be dangerous to their life or health.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Robert C. Pollitz immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent posi-tion, without prejudice to his seniority or any otherrights or privileges previously enjoyed and WEWILL make him whole for any loss of earnings andother benefits resulting from his discharge, less anynet interim earnings, plus interest.WE WILL expunge from our files any referenceto the discharge of Robert C. Pollitz and notifyhim in writing that this has been done and that evi-dence of his unlawful discharge will not be used asa basis for future personnel actions against him.J. T. CULLEN Co.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge. Upona charge filed on May 17, 1982, by Robert C. Pollitz, anindividual, the General Counsel of the National LaborRelations Board, by the Regional Director for Region33, issued a complaint, dated July 1, 1982, which allegesthat J. T. Cullen Co., herein Respondent, violated Sec-tion 8(a)(1) of the National Labor Relations Act hereinthe Act, by discharging Robert C. Pollitz on April 12,1982, for engaging in protected concerted activity,namely, refusing to perform a job he and his fellow em-ployees deemed in good faith and reasonably believed tobe unsafe. Respondent denied in its answer and at thehearing that it violated the Act in any way. Rather, Re-spondent contends that it discharged Pollitz because ofinsubordination. A hearing was held in this case in RockIsland, Illinois, on October 5, 1982.On the entire record in this case, including posthearingbriefs filed by the General Counsel and Respondent, andon my observation of the demeanor of the witnesses, Imake the followingFINDINGS OF FACTI. JURISDICTIONJ. T. Cullen Co. is, and has been at all times materialherein, an Illinois corporation with an office and place of115 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbusiness located at Fulton, Illinois. It is engaged in thebusiness of industrial inspection and testing.Respondent, during the past 12 months, which periodis representative of all times material herein, performedservices valued in excess of $50,000 for customers locat-ed outside the State of Illinois.Respondent, during the past 12 months, which periodis representative of all times material herein, in thecourse and conduct of its business operations, purchasedand caused to be transferred and delivered to its Illinoisjobsites goods and materials valued in excess of $50,000,which goods and materials were transported to said job-sites directly from States other than the State of Illinois.Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICEOn April 12, 1982, Respondent discharged Robert C.Pollitz because he refused to do a job assignment, i.e.,perform an inspection of a smokestack to gauge its thick-ness in order to establish a benchmark for corrosion anddeterioration up to a height of about 120 feet. The in-spection was to be performed using a man cage hoistedby a large, rented crane. It is the contention of the Gen-eral Counsel that Pollitz' discharge for refusing to dothis job was in violation of the Act because Pollitz wasengagaing in protected concerted activity in refusing toperform the assignment. Respondent contends that Pol-litz was legitimately discharged for insubordination. Iagree with the General Counsel.J. T. Cullen Co. is in the business of steel fabricationfrom plans and specifications drawn by them or providedby customers. It also does repair work both in its plantand in the field. Its plant employees are represented bythe Boilermakers Union. Some years ago Respondent setup a division called Industrial Inspection and TestingService (ITTS), which is not unionized and which doesultrasonic and radiographic nondestructive testing ofsuch things as welds and metals. At the times material inthis case four inspectors worked in the testing section:Rex Winget, Robert C. Pollitz, Mark Herrmann, andRobert Fowler. The senior inspector was Rex Winget,who, I find, was a supervisor within the meaning of Sec-tion 2(11) of the Act since he had his office separatefrom the other three inspectors, worked 1 hour a daylonger than the other inspectors, assigned work to theother inspectors on the basis of the difficulty of the joband the experience and competence of the other inspec-tors, interviewed job applicants and made recommenda-tions regarding hiring to his supervisors, initiated correc-tive action if someone in his department was not doing agood job, and maintained the personnel files on the otherthree inspectors.' In addition, Winget is described in Re-spondent's brief as the "immediate supervisor" of RobertPollitz. Winget reported to Frank Johnson, president ofRespondent, and his son, Roger Johnson, Respondent'splant manager and secretary-treasurer.In 1981 a company named American Xyrofin contact-ed Respondent to inquire if Respondent could performI Custom Bronze & Aluminum Corp., 197 NLRB 397 (1972).an inspection of American Xyrofin's 135-foot-highsmokestack. Robert Pollitz was asked to inspect the job-site prior to Respondent making a bid since Pollitz wasscheduled to be in the area anyway. Specifically, Pollitzwas to ascertain if a painter's trolly was still in place.Pollitz reported back to Respondent that the painter'strolly had been removed.Thereafter, in March 1982, American Xyrofin contact-ed Respondent again and spoke with Rex Winget regard-ing the inspection of its smokestack Winget wrote up acost estimate on the job on the basis that it would bedone by one man working in a man cage and that mancage would be lifted into the air by a crane.The American Xyrofin job order was brought into theoffice of the three inspectors, i.e., Robert Pollitz, MarkHerrmann, and Bob Fowler, all of whom discussed thisparticular job often and at length. In fact after Pollitzhad inspected the jobsite but before the job was evenwritten up Pollitz had discussed this inspection job withhis coworkers and a consensus was reached that the jobwas unsafe. After the job order came in their office thethree inspectors continued to discuss the safety aspects ofthis inspection. I credit the testimony of Pollitz, Herr-mann, and Fowler, and, therefore, find that on numerousoccasions between March 22, 1982 (when the job wasbid), and April 1, 1982 (when the inspection was firstscheduled to be done), that these three employees dis-cussed the inspection job with each other and concludedthat it was unsafe to do this inspection for a variety ofreasons, e.g., the high altitdue and windy conditions, theactual structure of the man cage itself (pictures of whichare in the record), the lack of safety belts, and the needfor tag lines to secure the cages. Further, I find that Pol-litz, Herrmann, and Fowler discussed this inspection jobwith Rex Winget, a supervisor, on at least three occa-sions between March 22 and April 1, 1982. The threeemployees expressed to Winget their grave reservationsabout doing this job because of safety concerns. I alsofind that the three inspectors's safety concerns were con-cerns expressed to Winget in good faith. In addition, Pol-litz expressed to Roger Johnson the concern of himselfand the other inspectors that this job as proposed to bedone by Winget was unsafe.The inspection, which had initially been scheduled forApril 1, 1982, was postponed due to windy weather con-ditions. On April 12, 1982, the inspection was resched-uled and Pollitz was directed to conduct the inspection.Between April I and 12, Pollitz had continued to discussthis inspection with his coworkers, Fowler and Herr-mann, and all three of these employees continued in theirgood-faith belief that this job was unsafe.On April 12, 1982, Frank Johnson, president of Re-spondent, asked Pollitz why he did not want to performthis inspection. As regards the particulars of this conver-sation and what else transpired between Frank Johnsonand Pollitz on April 12, I specifically credit Pollitz' testi-mony and not that of Frank Johnson. Basically, Pollitztold Frank Johnson that he considered the job to be116 J. T. CULLEN CO.unsafe if done the way he understood it was to be done.2The bottom line is that Pollitz clearly expressed to FrankJohnson that Pollitz thought the job to be unsafe. Anopinion he and his fellow employees had made known totwo other supervisory officials, Rex Winget and RogerJohnson. He was told by Frank Johnson, however, thathe would be discharged if he did not do it. Pollitz leftFrank Johnson's office. Pollitz wanted to talk with hiswife about what to do. He was unable to reach her. Heconcluded in his own mind that the job as set up wasunsafe. He went back to Frank Johnson, told him he wasnot going to do the inspection, and was discharged. Inrefusing to perform this task which he and his coworkersthought in good faith was unsafe Pollitz was engaging inprotected concerted activity under the Act. E. R. Car-penter Co., 252 NLRB 18 (1980).Later that day, Rex Winget went to American Xyrofinand did the inspection. He did it without a safety belt.He brought along Mark Herrmann as an assistant. Aftergoing part way up in the man cage Winget ordered theman cage to the ground and directed Herrmann tosecure lines which could be used as tag lines. Thereafter,the inspection job was accomplished with Herrmann andanother person holding two separate tag lines from theground to steady the man cage.The fact that Rex Winget was able to do the job thatPollitz refused to do for safety reasons does not meanthat Pollitz' refusal was not reasonable and made in goodfaith. It may simply mean that Winget is braver or morefoolhearty than Pollitz.The facts clearly demonstrate that Pollitz and twoother employees, Herrmann and Fowler, engaged in pro-tected concerted activity in discussing among themselvestheir objections to do this inspection and in bringingtheir mutual concern to the attention of management inthe person of Rex Winget. Alleluia Cushion Co., 221NLRB 999 (1975). Further, Pollitz engaged in protectedconcerted activity in bringing the safety concerns ofhimself and his fellow employees to the attention of bothRoger and Frank Johnson. I find that Pollitz and theother two employees acted in good faith in expressingtheir safety concerns to management.Respondent contends that the refusal of Pollitz to dothe inspection was not prompted out of fear for hissafety but rather he refused to do the inspection in orderto undercut the authority of Rex Winget and therebymake Winget look bad in the eyes of Respondent's topmanagement. There is simply no basis in the record tosupport this conclusion. The three employees reasonablyand in good faith were concerned about safety on this in-spection assignment. During the actual inspection onApril 12 Winget asked Herrmann, who was assisting himfrom the ground, if he would go up in the man cage andHerrmann replied, "[N]o way." Further, if Pollitz wasI The thrust of the objection to doing the inspection was a combina-tion of the structure of the man cage and the extreme height to which theinspector in the man cage would be lifted. Although Pollitz and the otherinspectors felt safety belts and tag lines would be needed they were neverspecifically told they could not have safety belts or tag lines but in factsafety belts were not offered by management nor did management makeclear to Pollitz that he could take one or more persons with him to thejob if needed to secure tag lines to the ground.not afraid for his safety in doing this job he would nothave refused to do it. He had plenty of opportunity tochange his mind and do the job after Frank Johnson hadtold him he would be discharged if he refused.Two other factors should be noted as well. This in-spection job was a most unusual job for Respondent andit was not a big lucrative job. According to Winget, whohad been with Respondent for 12 years prior to the hear-ing, this was only the second time (the other being 3years before) that an inspection was done at this height,and according to Frank Johnson this inspection was a"very little job." Respondent cannot and does not takethe position that its very economic existence dependedon its employees doing this job and jobs similar to it inall respects.If employees engage in protected concerted activity byexpressing to management their concerns about thesafety of a job and one or more in good faith refuse todo that job or remain at a jobsite, they collectively deemto be unsafe and one or more employees are dischargedfor that then the discharges are in violation of Section8(a)(l) of the Act. Union Boiler Co., 213 NLRB 818(1974); Tamara Foods, 258 NLRB 1307 (1981). The ap-propriate remedy for such a violation is an order tocease and desist, reinstatement with backpay of the dis-charged employees, and the posting of an appropriatenotice.CONCLUSIONS OF LAW1. The Respondent, J. T. Cullen Co., is an employerenagaged in commerce, and in operations affecting com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. By discharging Robert C. Pollitz for engaging inprotected concerted activity under Section 7 of the Act,Respondent has engaged in an unfair labor practice inviolation of Section 8(aX)(1) of the Act.3. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, J. T. Cullen Co., Fulton, Illinois, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a) Discharging or otherwise discriminating againstemployees because they engage in protected concertedactivity such as a refusal to perform work that the em-ployee in good faith believes to be dangerous to his lifeor health.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.3 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Offer to Robert C. Pollitz full reinstatement to hisformer position or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority and other rights and privileges.(b) Make Robert C. Pollitz whole for any loss of payhe may have suffered by reason of Respondent's discrim-ination against him by payment to him of a sum ofmoney equal to that which he normally would haveearned as wages from April 12, 1982, less net earnings,with backpay to be computed in the manner prescribedin F. W. Woolworth Co., 90 NLRB 289 (1950), with inter-est as set forth in Florida Steel Corp., 231 NLRB 651(1977). See generally Isis Plumbing Co., 138 NLRB 716(1962).(c) Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at its place of business copies of the attachednotice marked "Appendix."4Copies of the notice, onforms provided by the Regional Director for Region 33,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."118